12/19/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0382



                             No. DA 22-0382

IN THE MATTER OF:

R.Y.

            Respondent and Appellant.


                                 ORDER


       Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

       IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 26, 2023, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   December 19 2022